Citation Nr: 1418890	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  11-20 694	)	DATE
	)
	)


THE ISSUE

Whether the March 30, 1984, decision of the Board of Veterans' Appeals (Board) that denied entitlement to service connection for a lumbosacral spine disorder should be revised or reversed on the grounds of clear and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  Lewis C. Fichera, Attorney


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel






INTRODUCTION

The moving party (the Veteran) had active service from January 1961 to January 1964. 

This matter is before the Board on the motion of the Veteran's attorney in March 2011 in which it is alleged that there was CUE in a March 30, 1984 Board decision.  


FINDINGS OF FACT

1.  In a March 1984 decision, the Board denied the moving party's claim of entitlement to service connection for a lumbosacral disorder.
 
2.  In November 2007, the moving party filed a Motion for Revision of the March 1984 Board decision on the grounds that it contained clear and unmistakable error. 

3.  In an April 2009 decision, the Board determined that the March 1984 Board decision did not contain clear and unmistakable error.

4.  The moving party appealed the April 2009 Board decision denying the claim of CUE in the March 1984 Board decision.

5.  In February 2011, the U.S. Court of Appeals for Veterans Claims affirmed the Board's April 2009 decision denying the claim of CUE in the March 1984 Board decision.  


CONCLUSION OF LAW

The motion to revise the March 1984 Board decision, denying entitlement to service connection for a lumbosacral disorder, on the basis that the decision contained clear and unmistakable error, is dismissed with prejudice for lack of legal merit.  38 C.F.R. § 20.1409(c) (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a March 1984 decision, the Board denied entitlement to service connection for a lumbosacral disorder.  In November 2007, the moving party filed with the Board a Motion for Revision of that decision on the grounds that the March 1984 Board decision contained clear and unmistakable error.  In an April 2009 decision, the Board determined that the March 1984 Board decision did not contain clear and unmistakable error to warrant reversal.  The Veteran appealed the Board's April 2009 decision to the Court which, in February 2011, affirmed the Board's April 2009 decision.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2013).  In March 2011, the moving party again filed with the Board a Motion for Revision of the March 1984 Board decision on the basis of clear and unmistakable error, submitting the same arguments previously before the Board.  

VA regulations specifically prohibit a moving party from filing more than one motion based on clear and unmistakable error in a particular Board decision.  See 38 C.F.R. § 20.1409(c) (2013); see also Hillyard v. Shinseki, 24 Vet. App. 343, 350-52  (2011), aff'd 695 F.3d 1257 (2012) (finding that 38 C.F.R. § 20.1409 prohibits repeated challenges of clear and unmistakable error in a Board decision on a particular claim).  Thus, the moving party is barred from raising another claim of clear and unmistakable error in the Board's March 1984 decision, which denied entitlement to service connection for a lumbosacral disorder, and no further consideration will be given to this matter. 

The Board further notes that in February 2011, the Court affirmed the Board's April 2009 decision finding no CUE in the March 1984 decision.  As such, the Board would have been precluded from once again addressing the merits of the April 2009 decision (finding no CUE in March 1984).  Indeed, the Court's decision bars any subsequent readjudication by the Board with respect to the issue affirmed.  38 C.F.R. § 20.1400(b).  Where, as here, the Court affirms a determination by the Board on a particular issue (or issues), the decision of the Board is subsumed by that of the Court.  Disabled American Veterans v. Gober, 234 F.3d 682, 293 (Fed. Cir. 2000); May v. Nicholson, 19 Vet. App. 310 (2005). 

In conclusion, the Board is precluded by law from again addressing the issue of whether there was clear and unmistakable error in the March 1984 Board decision that denied entitlement to service connection for a lumbosacral disorder.  The moving party's motion for revision of the March 1984 Board decision on the basis of clear and unmistakable error is not valid and must be dismissed with prejudice for lack of legal merit. 

Finally, the Board notes that the notification and duty to assist provisions of the Veterans Claims Assistance Act of 2000 (VCAA) are not applicable to claims of clear and unmistakable error in prior Board decisions.  38 C.F.R. § 20.1411(c), (d); Livesay v. Principi, 15 Vet. App. 165 (2001). 


ORDER

The motion to revise the March 1984 Board decision, which denied entitlement to service connection for a lumbosacral disorder, on the basis of clear and unmistakable error, is dismissed with prejudice to refiling.


                       ____________________________________________
	Bethany L. Buck
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



